        Case 2:18-cv-00237-APG-VCF Document 138 Filed 07/22/20 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 FRANK M. PECK,                                      Case No.: 2:18-cv-00237-APG-VCF

 4         Plaintiff                               Order Granting Motion for Extension of
                                                                  Time
 5 v.
                                                                 [ECF No. 134]
 6 STATE OF NEVADA, et al.,

 7         Defendants

 8        Plaintiff Frank Peck’s motion for enlargement of time (ECF No. 134) is granted. Peck’s

 9 Second Amended Complaint is due by August 7, 2020.

10        DATED this 22nd day of July, 2020.

11

12
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
